Citation Nr: 1744869	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for an ulnar nerve disorder of the elbow to include cubital tunnel syndrome. 

3.  Entitlement to service connection for hallux valgus. 

4.  Entitlement to service connection for a psychiatric disorder, to include a depressive disorder (other than service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for bilateral foot arthritis. 

6.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension and, if so, whether the claim should be allowed. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD) and, if so, whether the claim should be allowed. 

8.  Entitlement to special monthly compensation (SMC) based on the need of the regular aid and attendance of another (A&A) or by reason of being housebound (HB). 

9.  Entitlement to special home adaptation.

10.  Entitlement to specially adapted housing. 

11.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only. 

(The issues of entitlement to an initial rating for pes planus with bilateral plantar fasciitis, rated 10 percent prior to April 11, 2015 and entitlement to an effective date prior to May 8, 2011, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate Board decision, by a separate Veterans Law Judge who had a hearing on those matters).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to February 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In May 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The Board notes that the issue of entitlement to service connection for an ulnar nerve disorder of the elbow to include cubital tunnel syndrome has been recharacterized as both disorders share the same symptomatology.  Cubital Tunnel Syndrome is a condition that involves pressure or stretching of the ulnar nerve (also known as the "funny bone" nerve), which can cause numbness or tingling in the ring and small fingers, pain in the forearm, and/or weakness in the hand.  

The Board also notes that in February 2016, the Board characterized the issues with respect to service connection for a depressive disorder and bilateral foot arthritis as requests to reopen previously-denied claims.  The Board specifically noted that the claim for service connection for a depressive disorder and bilateral foot arthritis were previously denied by a March 2010 unappealed rating decision.  A review of the record, however, indicates that the Veteran submitted a notice of disagreement on May 3, 2010 with respect to these two issues; a Statement of the Case was issued on May 8, 2012; and on June 7, 2012, the Veteran submitted a letter entitled "Notice of Disagreement" in which he mentions both his depression and his bilateral foot arthritis.  The Board, therefore, accepts this document as a substantive appeal in lieu of a VA Form 9, Appeal to the Board of Veterans Appeals, and has recharacterized the issues above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

The Board recognizes that in April 2016, June 2016, and August 2017, the Veteran filed timely notices of disagreement with respect to the issues of entitlement to service connection for traumatic brain injury, loss of use of a creative organ, and right hip disability, respectively.  The AOJ has acknowledged these notices of disagreement; and the issues are listed as on appeal as a result in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As additional action is pending at the AOJ with regard to the claims, a remand based on the provisions set forth in Manlincon is not necessary.


REMAND

At the May 2016 hearing, the Veteran testified that he has been receiving VA medical treatment since he filed his claim in 2008 for all of his conditions on appeal.  The Veteran testified that that he received treatment from the Cleveland VAMC from 2008 to 2009, from the Battle Creek VAMC from 2009 to 2011, and from the Montgomery VAMC from 2011.  VA HealtheVet indicates that the Veteran has also been treated at VA facilities in Ann Arbor, Austin, Tuscaloosa, and Birmingham.  In March 2013, the RO requested hospital summaries and records of outpatient treatment from 2008 to 2013; however, there are very few treatment records in the file from 2008 to 2011.  As such, the Board finds that an additional attempt to obtain all the Veteran's VA treatment records from the above-noted VAMCs for the period from 2008 to 2011 is warranted.

The Veteran also testified that he was hospitalized in the U.S. Army medical facility in Grafenwoehr, Germany for a concussion and neck pain.  The Veteran's limited service personnel records indicate that he was in Germany beginning October 2003, in Kuwait/Iraq from February 2004 to July 2004, evacuated back to Germany in July 2004, and discharged from Germany in February 2005.  As such, the Board finds that an additional attempt to obtain all the Veteran's service personnel records and any hospital records is warranted.  Clinical records from inpatient hospital treatment are kept separately from a veteran's service treatment records.

The Veteran underwent VA examination in April 2015 by a doctor of nursing practice who opined that the Veteran's hallux valgus was less likely than not proximately due to or the result of his plantar fasciitis; however, she did not provide an opinion with respect to the service-connected pes planus.  The evidence of record also indicates that the Veteran has degenerative changes of the interphalangeal joint of the great toe and prominence of the calcaneal tuberosities; however, a medical has not been provided regarding the etiology of his foot arthritis.

The Veteran also underwent VA examination in July 2017 by a nurse practitioner who opined that the Veteran's muscle spasms of the cervical spine area where less likely than not proximately due to or the result of his lumbar spine disability; however, because the Veteran attributes his cervical spine pain to his active duty service, the Board finds that an additional VA examination should be conducted after the Veteran's additional personnel records and clinical records are obtained.

The Board finds that the Veteran's appeals for entitlement to specially adapted housing, entitlement to a special home adaptation grant, entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to special monthly compensation based on aid and attendance/ housebound status are inextricably intertwined with the undecided claims for service connection.  The Board cannot decide them until an initial determination is made on the intertwined claims.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cervical spine disability, ulnar nerve disorder of the elbow to include cubital tunnel syndrome, hallux valgus, bilateral foot arthritis, hypertension, and GERD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The appropriate agency or agencies should be contacted in an attempt to obtain all of the Veteran's service personnel records and any clinic records relating to the Veteran from the U.S. Army medical facility in Grafenwoehr, Germany.  (The Veteran's service personnel records will presumably show the specific dates that the Veteran served in Germany so that more precise dates of when the Veteran would have been treated at this location may be ascertained.)

3.  The Veteran should be afforded a VA examination preferably with a physician with expertise in foot and spine disorders.  The examiner is to be provided access to VBMS and must specify in the report that VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic foot disorders, except for the already service-connected plantar fasciitis and pes planus, and provide an opinion as to whether it is at least as likely as not that any such disorder had its onset in service or is either caused by or aggravated by a service connected disability.  If aggravation is found, the baseline level of disability prior to such aggravation should be indicated.

The examiner should identify all current cervical spine disorders and provide an opinion as to whether it is at least as likely as not that any such disorder that any such disorder had its onset in service or is either caused by or aggravated by a service-connected disability.  If aggravation is found, the baseline level of disability prior to such aggravation should be indicated.

The examiner should be advised that service-connection has been established for bilateral plantar fasciitis with bilateral pes planus, facet joint degeneration at L4-L5 and L5-S1 and disc space narrowing at L5-S1, posttraumatic stress disorder, lumbar radiculitis of the bilateral lower extremities, and left buttock scar.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

